FLANIGAN, Judge.
Movant Michael J. Smith appeals from an order denying, without an evidentiary hearing, his Rule 27.26 V.A.M.R. motion to set aside a judgment and sentence for burglary and stealing. On the appeal of the criminal proceeding this court affirmed the judgment. State v. Smith, 681 S.W.2d 518 (Mo.App.1984).
Defendant’s sole point is that the trial court erred in denying the instant motion because movant’s constitutional rights were violated “when he was stopped and arrested without a warrant and without probable cause to believe that he had committed some offense, and evidence seized during that illegal arrest was presented at trial over objection when in fact said evidence should have been suppressed.”
The flaw in movant’s position is that the contentions contained in his point were presented to this court on the original appeal and were ruled adversely to movant. “[WJhere an issue is raised and decided on direct appeal, a prisoner cannot obtain another review thereof in a 27.26 proceeding. Sweazea v. State, 515 S.W.2d 499, 501 (Mo. banc 1974).” Edwards v. State, 705 S.W.2d 102, 104 (Mo.App.1986).
Judgment affirmed.
PREWITT, P.J., and HOGAN and MAUS, JJ., concur.